DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to Applicant’s communication filed 12/02/2020 regarding application 17/109,413. The following is the first action on the merits.

Status of Claim(s)
	Claim(s) 1-20 is/are currently pending and are rejected as follows

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea without significantly more).

Claim(s) 1-20 set forth an invention for the determining of user preferences, receiving event data for a new event, determine a predicted travel time based on historic conditions and user preferences, generating a notification based on the travel time, monitoring real-time environment conditions of the route, generating a revised notification, and providing the notification to a client device. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Organizing Human Activity and Mental Process). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory categories of invention. Claim(s) 1-7 are directed towards a system which falls under the apparatus category. Claim(s) 8-17 are directed towards a method comprising at least one step. Claim(s) 18-20 are directed towards a tangible, non-transitory computer readable media which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention and will be further analyzed under Step 2 of the Alice Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Independent claims 1, 8, and 18 recite an invention for the determining of user preferences, receiving event data for a new event, determine a predicted travel time based on historic conditions and user preferences, generating a notification based on the travel time, monitoring real-time environment conditions of the route, generating a revised notification, and providing the notification to a client device which recites the abstract ideas of Organizing Human Activity and a Mental Process in the following limitations:
Determine a base set of user preferences based on at least one prior arrival time relative to a prior event time
Receive new event data including a new event time and new event location
Determine a predicted travel time from an origin location to the new event location based on one or  more historic environment conditions and the baseline set of user preferences
Generate a notification based on the predicted travel time, the notification having an initial notification time
Monitor real-time environment conditions corresponding to at least one travel route from the origin location to the new event location
Generate a revise notification time based on the real-time environment conditions and
Provide the notification to one or more client[s]…based on the revise notification time

Dependent claims 2-7, 9-17, and 19-20 merely further limit the abstract idea and as such are subject to the same rationale as above.
Under Step 2A, Prong Two, any additional elements are recited.
Independent claims 1, 8, and 18 recite the following additional elements:
One or more network interfaces
A processor
A memory
One or more client devices
A tangible non-transitory computer media
These additional elements considered both individually and as an ordered pair do no more than generally link the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)), or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) [0015]-[0016], [0022]-[0024], and  [0081] of Applicant’s specification.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional elements, or combination of elements, adds an inventive concept (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The network interfaces, processor, memory, client devices, and non-transitory computer media are, at best, , the equivalent of merely adding the words “apply it” to the abstract idea. Mere instructions to apply an abstract idea cannot provide an inventive concept (MPEP 2106.05(f)). Additionally, the network interfaces represent ins represent insignificant extra-solution activity (MPEP 2106.05(g)), particularly mere data gathering, which is considered to be well-understood, routine, or conventional in the art, which does not provide an inventive concept (MPEP 2106.05(d)(II)). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer, or are well-understood routine or conventional in the art, does not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, or are seen as insignificant extra solution activity, which does not provide an inventive concept (Alice Corp., S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2358, 110 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)). Therefore the claims are not eligible.
Dependent claims 2-7, 9-17, and 19-20 do not recite any further additional elements, and are thus rejected due to their dependency on the claims above for the same rationale as provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claim(s) 1-4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 10721327 B2).

Claim(s) 1, 8, and 18 –
	Chen discloses the following limitations:
One or more network interfaces configured to communicate with one or more client devices over communication network (Cheng: Column 3 lines 16-28, “or example, one or more embodiments described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, tablets, wearable electronic devices, laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any embodiment described herein (including with the performance of any method or with the implementation of any system).”)
A processor coupled to the network interfaces and adapted to executed one or more processes (Cheng: Column 3 lines 16-28, “or example, one or more embodiments described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, tablets, wearable electronic devices, laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any embodiment described herein (including with the performance of any method or with the implementation of any system).”)
A memory configured to store instructions executable by the processor, the instructions (Cheng: Column 3 lines 16-28, “or example, one or more embodiments described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, tablets, wearable electronic devices, laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any embodiment described herein (including with the performance of any method or with the implementation of any system).”)
A tangible non-transitory computer media having instructions encoded thereon, the instructions when executed by a processor, are operable to (Cheng: Column 3 lines 29-51, “Examples of computer-readable mediums include permanent memory storage devices, such as hard drives on personal computers or servers. Other examples of computer storage mediums include portable storage units, such as CD or DVD units, flash memory (such as carried on smartphones, multifunctional devices or tablets), and magnetic memory. Computers, terminals, network-enabled devices (e.g., mobile devices, such as cell phones) are all examples of machines and devices that utilize processors, memory, and instructions stored on computer-readable mediums. Additionally, embodiments may be implemented in the form of computer-programs, or a computer usable carrier medium capable of carrying such a program.”)
Determine a baseline set of user preferences based on at least one prior arrival time to a prior event time (Cheng: Column 7 lines 1-31, “Based on past interactions, the event determination component 122 may determine the tendency or preference of the user to (i) confirm scheduled event records 102 which are of interest to the user as transport events, versus the tendency of the user to discard event records which are not of interest as transport events to the user, and/or (ii) accept or act on scheduled events which have not been confirmed. In such examples, the user's response to the confirmation notification 151 may be recorded with the user's profile store 105. The user may also provide input to alter or modify the event record 102, such as to specify a particular type of service (e.g., large vehicle) for the event and/or specify an additional start location (e.g., address of friend).”)
Receive new event data including a new event time and a new event location (Cheng: Column 5 line 39 – Column 6 line 11, “the event determination component 122 generates an event record 102 for each activity or event that satisfies a confidence threshold (e.g., probability determination) as to being a transport event (or an event which the user will likely wish to receive a transport service for in connection with a corresponding event location). In one implementation, the event determination component 122 may generate the event record 102 using a normalized or common format. The event determination component 122 may populate the event record 102 with metadata that identifies (i) a start time parameter 104, corresponding to a start time (or window of time) for the user to arrive at the location of the activity, and (ii) an event location parameter 106 (e.g., street address or geographic coordinate of activity). The scheduled event record 102 may also include a service start location parameter 108, corresponding to a predicted or determined start location for the user in a duration immediately preceding the event start time. In some examples, the service start location 108 may be predicted based on user activity and/or an activity profile of the user. In variations, the service start location parameter 108 may be dynamic, in that the start location may correspond to the user's current location at the service request time. Given the service request time may depend on the user's current location, examples provide that the service request scheduler 120 monitors the user's activities (via the user activity monitor 110) to update the parameters of the event record 102. Each event record 102 that is generated by the event determination component 122 may also be associated with an identifier for the user. As described below, the user's service request queue 155 may be determined over a given time interval (e.g., every 4-hour time interval during the day) from scheduled event records 102 that are stored with the event data store 125.”) 
Determine a predicted travel time from an origin location to the new event location based on one or more historic environment conditions and the baseline set of user preferences (Chen: Column 15 lines 5-24, “he service request queue 225 may specify an event identifier, an event location, an event start time, and a service request time (or window of time). As described with an example of FIG. 1, the service request time may account for (i) the expected duration for a transport vehicle to travel from the service start location to the event location, (ii) the expected duration of time to locate an available service provider, and (iii) an expected time of travel for the service provider to arrive at the service start location. As described with other examples, the determination of the service request time may be impacted by environmental conditions, such as roadway congestion and service provider availability. The environmental conditions may impact the service request time based on location and time when such conditions are present.”; Column 21 lines 29-35, “In some variations, the system 100 obtains (e.g., via the service 200) real-time (or near real-time) information for determining the service time and/or the service provider arrival time. In variations, the system 100 may utilize a modeled determination, based on, for example, historical data that is specific to the geographic location, time of day, day of week and other contextual information.”)
Generate a notification based on the predicted travel time, the notification having an initial notification time (Chen: Column 10 lines 30-61, “In one implementation, the action(s) of the service request handler 150 is to notify the user at an appropriate time to initiate a transport service request. The service request handler 150 may, for example, initiate transmission of user a notification 149 (or a series of notifications) through a notification interface 157 that renders the notification using a service application running on a user's device. The notification 149 may provide the user with a recommendation to make a transport request at a given service request interval, as determined by the service timing component 124. In variations, the service request handler 150 may utilize an alternative notification interface 157 to communicate the notification 149 as, for example, a Short Message Service (SMS) protocol. In variations, the notification interface 157 may enable other forms of notifications, such as by triggering the placement of a phone call (e.g., via the user's mobile device 92) or alarm chime (e.g., via the user's smart watch 103). The notification 149 itself may be selectively sent at a given time interval preceding the determined service request time. Additionally, the notification 149 may include content to indicate a time when the user should make the transport service request (e.g., “Request transport in 5 minutes (3:45 PM) to arrive at your event at 4:15.”).”)
Monitor real-time environment conditions corresponding to at least one travel route from the origin location to the new event location (Chen: Column 21 lines 29-35, “In some variations, the system 100 obtains (e.g., via the service 200) real-time (or near real-time) information for determining the service time and/or the service provider arrival time. In variations, the system 100 may utilize a modeled determination, based on, for example, historical data that is specific to the geographic location, time of day, day of week and other contextual information.”)
Generate a revised notification time based on the real-time environment conditions and (Chen: Column 4 lines 21-41, “The service request scheduler 120 may schedule new transport requests for planned user events. Additionally, the service request scheduler 120 may process respective user activity information 111 to change or update a scheduled transport request of the user. For example, the service request scheduler 120 may delay a service request when it retrieves user activity information 111 that signals the user will not be available for the scheduled service time. The user activity information 111 in this context may be the user's location or information leveraged from the user's linked devices (e.g., smartwatch).”; Column 12 lines 9-31, “The system 100 may schedule the transport service request for the user, with the service request time accommodating an additional service stop to pick-up another rider. The scheduled service request may further be subject to dynamic updates based on, for example, user location, traffic or other environmental conditions.”)
Provide the notification to one or more client devices based on the revised notification time (Chen: Column 17 lines 48-65, “The notification 261 may be communicated through, for example, the service application 216 (via the requester interface 210), a messaging application, and/or a calendar service or application (e.g., residing on the mobile device 202). The notification 261 itself may include separate timing parameters, to provide the user with lead time to act on the notification and make the scheduled service request at the appropriate service request time indicated in the corresponding scheduled event record 102. Depending on user preference, a user may receive several notifications at different times leading up to the service request time. Still further, in some variations, one or more notifications 261 may be triggered by monitoring the user's activity data 211 for predetermined markers (which may be stored as part of the user's profile).”)

Claim(s) 2, 10, and 19 –
	Chen discloses the limitations of claims 1, 8, and 18
	Chen further discloses the following:
receive at least one revised user preference; (Chen: Column 7 lines 33-40, “the user's profile information 109 may also store settings, where the user may specify their preference for having scheduled event record 102 made part of the user's service request queue 155. For example, the user may be able to select certain types of activities (e.g., activities generated on a particular on-line calendar or for a particular type of event) as becoming part of the user's service request queue 155 automatically, upon detection by the event determination component 122.”) 
and update the baseline set of user preferences based on the at least one revised user preference to create a revised set of user preferences, (Column 5 line 3 9 – Column 6 line 11, “In some examples, the service start location 108 may be predicted based on user activity and/or an activity profile of the user. In variations, the service start location parameter 108 may be dynamic, in that the start location may correspond to the user's current location at the service request time. Given the service request time may depend on the user's current location, examples provide that the service request scheduler 120 monitors the user's activities (via the user activity monitor 110) to update the parameters of the event record 102. Each event record 102 that is generated by the event determination component 122 may also be associated with an identifier for the user. As described below, the user's service request queue 155 may be determined over a given time interval (e.g., every 4-hour time interval during the day) from scheduled event records 102 that are stored with the event data store 125.”)
and wherein the instructions to generate the revised notification time are further configured to determine the revised notification time based on the revised set of user preferences. (Chen: Column 17 lines 48-65, “The notification 261 may be communicated through, for example, the service application 216 (via the requester interface 210), a messaging application, and/or a calendar service or application (e.g., residing on the mobile device 202). The notification 261 itself may include separate timing parameters, to provide the user with lead time to act on the notification and make the scheduled service request at the appropriate service request time indicated in the corresponding scheduled event record 102. Depending on user preference, a user may receive several notifications at different times leading up to the service request time. Still further, in some variations, one or more notifications 261 may be triggered by monitoring the user's activity data 211 for predetermined markers (which may be stored as part of the user's profile).”)

Claim(s) 3, 9, and 20 –
	Chen disclose the limitations of claims 1, 8, and 18
	Chen further discloses the following:
the instructions to generate the revised notification time are further configured to generate the revised notification time based on the baseline set of user  preferences (Chen: Column 17 lines 48-65, “The notification 261 may be communicated through, for example, the service application 216 (via the requester interface 210), a messaging application, and/or a calendar service or application (e.g., residing on the mobile device 202). The notification 261 itself may include separate timing parameters, to provide the user with lead time to act on the notification and make the scheduled service request at the appropriate service request time indicated in the corresponding scheduled event record 102. Depending on user preference, a user may receive several notifications at different times leading up to the service request time. Still further, in some variations, one or more notifications 261 may be triggered by monitoring the user's activity data 211 for predetermined markers (which may be stored as part of the user's profile).”)


Claim(s) 4  and 11 –
	Chen teaches the limitations of claims 1 and 8
	Chen further discloses the following
determine an average preparation time for a user based on a plurality of prior preparation times associated with a plurality of prior arrival times for respective prior events (Chen: Column 11 line 64 – Column 12 line 8, “the preferences of the user may be determined by monitoring the user's behavior in time intervals preceding scheduled events for which the user is to utilize a transport service. The profiler 118 may, for example, receive user activity information 111 from the user activity monitor 110 during the time interval preceding when the user makes a service request for a given event record 102.”; Column 13 lines 5-21, “For example, the service request scheduler 120 may schedule to waken the user at a particular time, and/or to monitor (e.g., via sensor data obtained from the user's mobile device) when the user wakes up. In some implementations, the service request scheduler 120 may change the service request time for a planned service request based on, for example, the user's activity. For example, the service request scheduler 120 may receive motion sensor data and/or alarm clock data which indicates the user may have overslept. The service request scheduler 120 may delay the service request time for the planned service request by a given number of events, or until a particular event is detected (e.g., the user walks outside of the house, as detected by device sensors and/or user's location).”)


Claim(s) 6 and 15 –
	Chen discloses the limitations of claims 1 and 8
	Chen further discloses the following:
the notification indicates at least one of a task reassignment, a meeting time change, or a meeting cancelation (Chen: Column 12 lines 53-67, “or example, a user may receive transport to work as a routine activity, with the service request being timed to occur so that the user arrives at 7:00 AM. If the event determination component 122 detects that the user has a calendar invite for a meeting at a time earlier than his normal arrival at work, the service request scheduler 120 can cancel the original (or usual) planned service request and generate a new service request to enable the user to arrive at work on time for the meeting. Moreover, the service request scheduler 120 can configure the scheduling of the service request based on contextual information, such as the user's habits, etc. (as determined from the user profile). For example, the service request scheduler 120 may anticipate the user's preference to arrive 30 minutes early for a calendared call, based on perceived habits of the user, as determined by, for example, the profiler 118.”)

Claim(s) 7 and 16 –
	Chen discloses the limitations of claims 1 and 8
	Chen further discloses the following:
monitor at least one of a weather condition, a road construction condition, a wait time condition, or an event delay condition. (Chen: Column 12 lines 32-52, “Each of the scheduled service requests may be monitored and changed by, for example, checking a third-party flight service for delays and flight arrival times. In the same example, the service request scheduler 120 can schedule two additional service requests, one from the hotel in the destination city to the airport, and one from the airport of the departure city to home. When the airline ticket is purchased, the service request scheduler 120 can also check for baggage check-in to determine, for example, a type of service or service vehicle the user should receive.”)

Claim(s) 13 –
	Chen discloses the limitations of claim 8
	Chen further discloses the following:
wherein determining the predicted travel time from the origin to the new event location further comprises determining the predicted travel time based on a plurality of travel routes from the origin location to the new event location (Chen: Column 10 lines 4 – 16, “the congestion and/or availability signals 141, 143 may be repeatedly determined and associated with geographic areas that encompass service start locations, event locations and routes between service start and event locations. The congestion and/or availability signals 141, 143 may be associated with, for example, corresponding event records that are stored in event data store 125. As the start time for given events approach, the service timing component 124 may utilize values of the congestion and/or availability signals 141, 143, in order to take into account for timing variances (e.g., delays) resulting from, for example, traffic congestion and/or lack of available of service providers.”)

Claim(s) 14 –
	Chen discloses the limitations of claim 8
	Chen further discloses the following:
wherein providing the notification to the one or more client devices, further comprises: providing at least one of a phone call, a text message, an application program interface (API) notification, an email, a calendar alert, a sound, or a vibration. (Chen: Column 17 lines 48-65, “The notification 261 may be communicated through, for example, the service application 216 (via the requester interface 210), a messaging application, and/or a calendar service or application (e.g., residing on the mobile device 202). The notification 261 itself may include separate timing parameters, to provide the user with lead time to act on the notification and make the scheduled service request at the appropriate service request time indicated in the corresponding scheduled event record 102. Depending on user preference, a user may receive several notifications at different times leading up to the service request time. Still further, in some variations, one or more notifications 261 may be triggered by monitoring the user's activity data 211 for predetermined markers (which may be stored as part of the user's profile).”)


Claim(s) 17 –
	Chen discloses the limitations of claim 8
	Chen further discloses the following:
wherein the baseline set of user preferences corresponds to at least one of a preferred arrival time prior to a scheduled event, an average preparation time, a health condition, a disability condition, or an indication of one or more travel companions. (Chen: Column 11 line 64 – Column 12 line 8, “the preferences of the user may be determined by monitoring the user's behavior in time intervals preceding scheduled events for which the user is to utilize a transport service. The profiler 118 may, for example, receive user activity information 111 from the user activity monitor 110 during the time interval preceding when the user makes a service request for a given event record 102.”; Column 13 lines 5-21, “For example, the service request scheduler 120 may schedule to waken the user at a particular time, and/or to monitor (e.g., via sensor data obtained from the user's mobile device) when the user wakes up. In some implementations, the service request scheduler 120 may change the service request time for a planned service request based on, for example, the user's activity. For example, the service request scheduler 120 may receive motion sensor data and/or alarm clock data which indicates the user may have overslept. The service request scheduler 120 may delay the service request time for the planned service request by a given number of events, or until a particular event is detected (e.g., the user walks outside of the house, as detected by device sensors and/or user's location).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 10721327 B2) in view of Bell (US 2019/0205834 A1)

Claim(s) 5 and 12 –
	Chen discloses the limitations of claims 1 and 8
	Chen further discloses the following:
Providing the notification to a first client device associated with a first user, and (Chen: Column 10 lines 30-41, “The service request handler 150 may, for example, initiate transmission of user a notification 149 (or a series of notifications) through a notification interface 157 that renders the notification using a service application running on a user's device. The notification 149 may provide the user with a recommendation to make a transport request at a given service request interval, as determined by the service timing component 124. In variations, the service request handler 150 may utilize an alternative notification interface 157 to communicate the notification 149 as, for example, a Short Message Service (SMS) protocol. In variations, the notification interface 157 may enable other forms of notifications,”)
Chen does not disclose providing the notification to a second client device different from a first user, however, in analogous art of travel organization, Bell discloses the following:
Providing the notification to a second client device associated with a second user, different from the first user (Bell: Paragraph 46, “In this example, the merchant 106 may place an order for a customer. In particular, the customer may enter an establishment of the merchant 106, place a telephone call with the merchant 106, send a notification to the merchant 106 (e.g., email, text message, social media post, etc.), or otherwise communicate with the merchant 106. The merchant 106 may interact with the merchant-facing component (e.g., the item acquisition interface 120 designed for merchant use) to select an item identified by the customer and/or input other information provided by the customer (e.g., a delivery address, etc.). When a delivery proposal is received from the service provider 102, the merchant 106 may communicate the information of the delivery proposal to the customer (e.g., display a screen with a delivery cost, read the delivery cost from the item acquisition interface 120 to the customer, send a notification, etc.).”)

Cheng discloses a method of organizing transportation activity and updating based on monitored events and behaviors. Bell discloses a method of communication and notifications throughout a requested service. At the time of Applicant’s filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Cheng with the teachings of Bell in order to improve the communication between a requested service and the individuals involved as taught by Bell (Bell: Paragraph 13, “For example, the one or more APIs to the consensus service may allow entities to automatically access information regarding delivery of items by a plurality of delivery services (e.g., courier costs, estimated delivery times, etc.), facilitate delivery of items by the delivery service, and use a variety of other functionalities provided by the service provider through the consensus service, such as ordering the preparation of items, scheduling delivery and preparation from the kitchen, scheduling reservations and managing content coming from and going to third party services, and so on.”)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beynel (US 11227239 B2) discloses a method for in-transit handling of disruptions for mitigation purposes
Monovich (US 2020/0210964 A1) discloses a method for the offering of services base on time availability and requests
Wang (US 2019/0122760 A1) discloses a method for the scheduling of at home health services per request
Wang (US 2018/0012151 A1) discloses a method of prescheduled transportation dispatch
Goldsmith (US 2014/0188541 A1) disclose a method of a context aware calendar for effective communications and relationship management


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624